


LONG TERM INCENTIVE PLAN UNIT
PERFORMANCE-BASED VESTING AGREEMENT


Under the American Residential Properties, Inc.
2012 Equity Incentive Plan






Name of Grantee:_________________     (the “Grantee”)
Number of LTIP Units:_________________             
Grant Date:__________ __, 20__
Final Acceptance Date:__________ __, 20__


Pursuant to the American Residential Properties, Inc. 2012 Equity Incentive Plan
(the “Plan”), as amended through the date hereof, and the Agreement of Limited
Partnership, dated as of May 11, 2012, as amended through the date hereof (the
“Partnership Agreement”), of American Residential Properties OP, L.P., a
Delaware limited partnership (“ARP OP”), American Residential Properties, Inc.,
a Maryland corporation (the “Company”) and the sole member of American
Residential GP, LLC, a Delaware limited liability company, the general partner
of ARP OP (the “General Partner”), and for the provision of services to or for
the benefit of ARP OP in a partner capacity or in anticipation of being a
partner, hereby grants to the Grantee an Other Equity-Based Award (as defined in
the Plan) (an “Award”) in the form of, and by causing ARP OP to issue to the
Grantee, the number of LTIP Units specified above (the “LTIP Units”) having the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement. Upon acceptance of this Long Term
Incentive Plan Unit Performance-Based Vesting Agreement (this “Agreement”), the
Grantee shall receive, effective as of the Grant Date, the number of LTIP Units
specified above, subject to the restrictions and conditions set forth herein and
in the Partnership Agreement. Capitalized terms used but not defined herein have
the meanings assigned to such terms in the Partnership Agreement, attached
hereto as Annex A, or the Plan, as applicable, unless a different meaning is
specified herein. Reference is made to that certain Employment Agreement entered
into by and between the Company and the Grantee effective as of __________ __,
20__ (the “Employment Agreement”).


1.    Acceptance of Agreement. The Grantee shall have no rights with respect to
this Agreement unless he or she shall have accepted this Agreement prior to the
close of business on the Final Acceptance Date specified above by (i) signing
and delivering to ARP OP a copy of this Agreement and (ii) unless the Grantee is
already a Limited Partner, signing, as a Limited Partner, and delivering to ARP
OP a counterpart signature page to the Partnership Agreement. Upon acceptance of
this Agreement by the Grantee, the Partnership Agreement shall be amended to
reflect the issuance to the Grantee of the LTIP Units so accepted, effective as
of the Grant Date. Thereupon, the Grantee shall have all the rights of a Limited
Partner with respect to the number of LTIP Units specified above, as set forth
in the Partnership Agreement, subject, however, to the restrictions and
conditions specified in Section 2 below.


    




--------------------------------------------------------------------------------




2.    Restrictions and Conditions.


(a)    The records of ARP OP evidencing the LTIP Units shall bear an appropriate
legend, as determined by ARP OP in its sole discretion, to the effect that such
LTIP Units are subject to restrictions as set forth herein and in the
Partnership Agreement.


(b)    The LTIP Units may not be sold, transferred, pledged, exchanged,
hypothecated or otherwise disposed of by the Grantee prior to the time that they
Vest (as defined below).


(c)    Any of the LTIP Units (and the proportionate amount of the Grantee’s
Capital Account balance attributable to such LTIP Units) that have not Vested on
or before the date that the Grantee’s employment with the Company and its
Affiliates terminates shall be forfeited as of the date that such employment
terminates.


3.    Vesting of LTIP Units. As soon as practicable after the end of each
Measurement Period, but in all events within 30 days following each Measurement
Period, the Committee shall determine and certify the extent to which the
performance objectives described herein have been achieved. If the Committee
determines and certifies the same as described in the preceding sentence, the
restrictions and conditions in Sections 2(b) and 2(c) shall lapse with respect
to the LTIP Units (i.e., the LTIP Units shall “Vest” or become “Vested,” as the
case may be) as follows, provided that the Grantee remains employed by the
Company or an Affiliate from the Date of Grant until the end of the applicable
Measurement Period:


Up to 100% of the LTIP Units shall: (A) Vest as of the end of the applicable
Measurement Period as provided in the following clauses (i), (ii) and (iii); and
(B) be forfeited as of January 10, 2017 to the extent not Vested on or before
January 10, 2017:


(i)    one-third of the LTIP Units shall Vest if the Company TSR for the
Measurement Period ending on December 31, 2014 is greater than 7.00%;


(ii)    one-third of the LTIP Units shall Vest if the Company TSR for the
Measurement Period ending on December 31, 2015 is greater than 14.49%; and


(iii)    any of the LTIP Units not previously Vested under clauses (i) or (ii)
shall Vest if the Company TSR for the Measurement Period ending on December 31,
2016, is greater than 22.50%.


4.    Definitions. For purposes of this Agreement, the following terms shall
have the definitions set forth below.


(a)    “Cause” shall have the same meaning as set forth in the Employment
Agreement.


(b)    “Company TSR” means the total shareholder return
(appreciation/depreciation of the price per share of Common Stock plus dividends
paid on a




--------------------------------------------------------------------------------




share of Common Stock) during the applicable Measurement Period, expressed as a
percentage. The calculation of Company TSR shall measure the percentage
difference between (x) the average closing prices as reported on the national
securities exchange on which it is then trading for each of the five trading
days ending on the last day of the applicable Measurement Period and each of the
five trading days beginning immediately after the last day of the applicable
Measurement Period and (y) $16.982 (which amount shall be adjusted appropriately
to reflect any stock splits and any stock combinations of Common Stock occurring
during the applicable Measurement Period). The calculation of Company TSR shall
assume that dividends paid on a share of Common Stock are reinvested in
additional shares of Common Stock (“Reinvested Shares”) based on the Fair Market
Value on the date the dividend is paid. Dividends paid on the number of shares
of Common Stock equal to the number of Reinvested Shares also shall be taken
into account in the calculation of Company TSR.


(c)    “Good Reason” shall have the same meaning as set forth in the Employment
Agreement.


(d)    “Index” means the SNL US REIT Equity Index.


(e)    “Measurement Period” means the period beginning on January 1, 2014 and
ending on (i) December 31, 2014 for purposes of Section 3(i); (ii) December 31,
2015 for purposes of Section 3(ii); and (iii) December 31, 2016 for purposes of
Section 3(iii).


5.    Acceleration of Vesting in Special Circumstances.


(a)    If the Grantee remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the date that the Grantee’s employment
with the Company and its Affiliates ends on account of (i) termination by the
Company without Cause, (ii) resignation for Good Reason in accordance with the
Employment Agreement, (iii) resignation within 90 days after notice of
non-renewal is given by the Company as provided in the Employment Agreement,
(iv) death, or (v) disability as provided in the Employment Agreement, then as
of the date that the Grantee’s employment so ends, all of the LTIP Units
outstanding that have not already become vested in accordance with Section 3
above shall Vest. In consideration for the grant of the LTIP Units, the Grantee
agrees that (A) any Vesting in the LTIP Units due to a termination or
resignation described in clauses (i), (ii) or (iii) above shall not occur unless
the Grantee executes and does not revoke the release of claims described in the
Employment Agreement and (B) this Section 5 shall govern the Grantee’s rights
in, and the Vesting of, the LTIP Units upon a termination of employment,
notwithstanding any contrary provision in the Employment Agreement.


(b) In contemplation of and subject to the consummation of a Change in Control,
all of the LTIP Units outstanding shall Vest if the Grantee remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the Control Change Date for such Change in Control.


6.    Merger-Related Action. In contemplation of and subject to the consummation
of a consolidation or merger or sale of all or substantially all of the assets
of the Company in




--------------------------------------------------------------------------------




which outstanding common stock are exchanged for securities, cash, or other
property of an unrelated corporation or business entity or in the event of a
liquidation of the Company (in each case, a “Transaction”), to the extent that
the LTIP Units have not been converted into Common Units as of or immediately
prior to the consummation of the Transaction in accordance with the limitations
and qualifications described in Sections 6(a), (b) and (c), the Board, or the
board of trustees or directors of any corporation assuming the obligations of
the Company (the “Acquiror”), may, in its discretion, take any one or more of
the following actions, as to the LTIP Units then outstanding: (i) provide that
such LTIP Units shall be assumed or equivalent awards shall be substituted, by
the acquiring or succeeding entity (or an affiliate thereof), and/or (ii) upon
prior written notice to the holder of the LTIP Units of not less than 30 days,
provide that such LTIP Units shall terminate immediately prior to the
consummation of the Transaction. The right to take such actions (each, a
“Merger-Related Action”) shall be subject to the following limitations and
qualifications:


(a)    if all of the LTIP Units are eligible, as of the time of the
Merger-Related Action, for conversion into Common Units (as defined in and in
accordance with the Partnership Agreement), the holder of such LTIP Units shall
be afforded the opportunity to effect such conversion and, to the extent the
Common Units resulting from such conversion are not then redeemed pursuant to
the Partnership Agreement, receive, in consideration for the Common Units into
which such LTIP Units shall have been converted, the same kind and amount of
consideration as other holders of Common Units in connection with the
Transaction, then Merger-Related Action of the kind specified in (i) or (ii)
above shall be permitted and available to the Company and the Acquiror;


(b)    if some or all of the LTIP Units are not, as of the time of the
Merger-Related Action, so eligible for conversion into Common Units (in
accordance with the Partnership Agreement), and the acquiring or succeeding
entity is itself, or has a subsidiary which is organized as a partnership or
limited liability company (consisting of a so-called “UPREIT” or other structure
substantially similar in purpose or effect to that of the Company and ARP OP),
then, if the holder of such LTIP Units requests in writing, Merger-Related
Action of the kind specified in clause (i) of this Section 6 above must be taken
by the Acquiror with respect to all of the LTIP Units which are not so
convertible at the time, whereby all such LTIP Units shall be assumed by the
acquiring or succeeding entity, or equivalent awards shall be substituted by the
acquiring or succeeding entity, and the acquiring or succeeding entity shall
preserve with respect to the assumed LTIP Units or any securities to be
substituted for such LTIP Units, as far as reasonably possible under the
circumstances, the distribution, special allocation, conversion and other rights
set forth in the Partnership Agreement for the benefit of LTIP Unitholders (as
defined in the Partnership Agreement); and


(c)    if (i) some or all of the LTIP Units are not, as of the time of the
Merger-Related Action, so eligible for conversion into Common Units (in
accordance with the Partnership Agreement) and (ii)(A) the holder of such LTIP
Units does not request in writing the action described in Section 6(b), or (B)
the holder of such LTIP Units does request in writing the action described in
Section 6(b), but after exercise of reasonable commercial efforts the Company or
the Acquiror is unable to treat the LTIP Units in accordance with Section 6(b),
then Merger-Related Action of the kind specified in clause (ii) of Section 6
must be taken by the




--------------------------------------------------------------------------------




Company or the Acquiror, in which case such action shall be subject to a
provision that the settlement of the terminated award of the LTIP Units which
are not convertible into Common Units requires a payment of the same kind and
amount of consideration payable in connection with the Transaction to a holder
of the number of Common Units into which the LTIP Units to be terminated could
be converted or, if greater, the consideration payable to holders of the number
of shares of common stock into which such Common Units could be exchanged
(including the right to make elections as to the type of consideration) if the
Transaction were of a nature that permitted a revaluation of the holder’s
capital account balance under the terms of the Partnership Agreement, as
determined by the Committee in good faith in accordance with the Plan.


7.    Distributions and Unitholder Rights. In consideration of the grant of this
award, the Grantee agrees that: (i) the LTIP Units cannot be voted by the
Grantee before the date that they become Vested; (ii) 45% of distributions made
on the LTIP Units will be paid to the Grantee as and when ARP OP makes such
distributions, and 55% of such distributions will not be paid to the Grantee
before the date that the LTIP Units become Vested; (iii) to the extent any of
the LTIP Units become Vested, within 30 days after they become Vested, the
Company will pay the Grantee a cash amount equal to 55% of the cumulative amount
of distributions that would have been paid on the number of the LTIP Units that
have become Vested had the Grantee held such LTIP Units during the Measurement
Period; and (iv) other than the distributions described in clauses (ii) and
(iii) of this sentence, no cash amount will be paid with respect to any of the
LTIP Units that do not become Vested. The Grantee hereby appoints the Company’s
Secretary as the Grantee’s attorney-in-fact, with full power of substitution,
with the power to transfer to the Partnership and cancel any of the LTIP Units
that are forfeited.


8.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to all of the terms and conditions of the Plan and
the Partnership Agreement.


9.    Covenants. The Grantee hereby covenants as follows:
    
(a)    So long as the Grantee holds any of the LTIP Units, the Grantee shall
disclose to ARP OP in writing such information as may be reasonably requested
with respect to ownership of the LTIP Units as ARP OP may deem reasonably
necessary to ascertain and to establish compliance with provisions of the
Internal Revenue Code of 1986, as amended (the “Code”), applicable to ARP OP or
to comply with requirements of any other appropriate taxing authority.


(b)    The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units, and the Company hereby consents thereto.
The Grantee has delivered with this Agreement a completed, executed copy of the
election form attached hereto as Annex B. The Grantee agrees to file the
election (or to permit ARP OP to file such election on the Grantee’s behalf)
within 30 days after the Grant Date with the IRS Service Center at which such
Grantee files his personal income tax returns, and to file a copy of such
election with the Grantee’s U.S. federal income tax return for the taxable year
in which the LTIP Units are awarded to the Grantee.


        




--------------------------------------------------------------------------------




(c)    The Grantee hereby agrees that it does not have the intention to dispose
of the LTIP Units within two years of receipt of such LTIP Units. ARP OP and the
Grantee hereby agree to treat the Grantee as the owner of the LTIP Units from
the Grant Date. The Grantee hereby agrees to take into account the distributive
share of ARP OP income, gain, loss, deduction, and credit associated with the
LTIP Units in computing the Grantee’s income tax liability for the entire period
during which the Grantee has the LTIP Units.


(d)    The Grantee hereby recognizes that the IRS has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal tax purposes. In the event that those proposed regulations are
finalized, the Grantee hereby agrees to cooperate with ARP OP in amending this
Agreement and the Partnership Agreement, and to take such other action as may be
required, to conform to such regulations.


(e)    The Grantee hereby recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of LTIP Units.


10.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.


11.    Amendment. The Grantee acknowledges that the Plan may be amended or
canceled or terminated in accordance with Article XVI thereof and that this
Agreement may be amended or cancelled by the Committee, on behalf of ARP OP, for
the purpose of satisfying changes in law or for any other lawful purpose,
provided that no such action shall adversely affect the Grantee’s rights under
this Agreement without the Grantee’s written consent. The provisions of
Section 6 of this Agreement applicable to the termination of the LTIP Units in
connection with a Transaction shall apply, mutatis mutandi, to amendments,
discontinuance or cancellation pursuant to this Section 11 or the Plan.


12.    No Obligation to Continue Employment. Neither the Company nor any
affiliate of the Company is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Grantee at any time.


13.    Notices. Notices hereunder shall be mailed or delivered to ARP OP at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with ARP OP or, in either case, at such other address as one
party may subsequently furnish to the other party in writing.


14.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles. The parties agree that any




--------------------------------------------------------------------------------




action or proceeding arising directly, indirectly or otherwise in connection
with, out of, related to or from this Agreement, any breach hereof or any action
covered hereby, shall be resolved within the State of Delaware and the parties
hereto consent and submit to the jurisdiction of the federal and state courts
located within the City of Phoenix, Arizona. The parties hereto further agree
that any such action or proceeding brought by either party to enforce any right,
assert any claim, obtain any relief whatsoever in connection with this Agreement
shall be brought by such party exclusively in federal or state courts located
within the City of Phoenix, Arizona.


[Signatures appear on following page.]






--------------------------------------------------------------------------------




 
 
AMERICAN RESIDENTIAL PROPERTIES, INC.
    a Maryland corporation
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
    a Delaware corporation
 
 
 
 
 
 
 
By:
American Residential GP, LLC, its general partner
 
 
 
 
 
 
By:
American Residential Properties, Inc. its sole member
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date:
 
 





The foregoing agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the Grantee.
 
 
 
Date:
 
Grantee's Signature
 
 
 
 
 
 
 
 
Grantee's name and address:
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature page to LTIP Unit Performance-Based Award Vesting Agreement - 2014 --
executives]




--------------------------------------------------------------------------------




Schedule to Section 83(b) Election - Vesting Provisions of LTIP Units




The LTIP Units are subject to performance-based vesting as detailed on Exhibit A
attached hereto, subject to acceleration in the event of certain extraordinary
transactions or termination of the Taxpayer’s employment in certain
circumstances. Unvested LTIP Units are subject to forfeiture in the event of the
termination of the Taxpayer’s employment with American Residential Properties,
Inc. or its affiliates in certain circumstances.




--------------------------------------------------------------------------------




EXHIBIT A


Performance-Based Vesting Terms


(a)    Performance Criteria. Subject to acceleration in the event of certain
extraordinary transactions or termination of the Taxpayer’s employment for cause
in certain circumstances, up to one-half of the LTIP Units shall vest as of the
end of the applicable Measurement Period as provided in the following clauses
(i), (ii) and (iii):


(i)    one-third of the LTIP Units shall vest if the Company TSR for the
Measurement Period ending on December 31, 2014 is greater than 7.00%;


(ii)    one-third of the LTIP Units shall vest if the Company TSR for the
Measurement Period ending on December 31, 2015 is greater than 14.49%; and


(iii)    any of the LTIP Units not previously vested under clauses (i) and (ii)
shall be vested if the Company TSR for the Measurement Period ending on December
31, 2016 is greater than 22.50%.


(c)    Forfeiture. Any of the LTIP Units that are not vested on or before
January 10, 2017 are forfeited on that date.


(d)    Definitions. For purposes of the vesting criteria described above, the
following terms shall have the definitions set forth below.


(i)    “Company TSR” means the total shareholder return
(appreciation/depreciation of the price per share of Common Stock plus dividends
paid on a share of Common Stock) during the applicable Measurement Period,
expressed as a percentage. The calculation of Company TSR shall measure the
percentage difference between (x) the average closing prices as reported on the
national securities exchange on which it is then trading for each of the five
trading days ending on the last day of the applicable Measurement Period and
each of the five trading days beginning immediately after the last day of the
applicable Measurement Period and (y) $16.982 (which amount shall be adjusted
appropriately to reflect any stock splits and any stock combinations of Common
Stock occurring during the applicable Measurement Period). The calculation of
Company TSR shall assume that dividends paid on a share of Common Stock are
reinvested in additional shares of Common Stock (“Reinvested Shares”) based on
the Fair Market Value on the date the dividend is paid. Dividends paid on the
number of shares of Common Stock equal to the number of Reinvested Shares also
shall be taken into account in the calculation of Company TSR.


(ii)    “Measurement Period” means the period beginning on January 1, 2014 and
ending on (i) December 31, 2014 for purposes of clause (i) of section (a) above;
(ii) December 31, 2015 for purposes of clause (ii) of section (a) above; and
(iii) December 31, 2016 for purposes of clause (ii) of section (a) above.






